Title: Benjamin Franklin and John Foxcroft to Anthony Todd, 10 June 1763
From: Franklin, Benjamin,Foxcroft, John
To: Todd, Anthony


This letter marks the first stage of the inspection trip Franklin and Foxcroft took through New Jersey, New York, and New England between June 7 and November 5, 1763. Lasting just two days less than five months, this was the longest time Franklin was ever away from home on post-office business. Accompanied most of the time by Sarah (“Sally”) Franklin, who celebrated her twentieth birthday while in Boston, the deputy postmasters general traveled as far north as Portsmouth, New Hampshire, inspecting the offices along the way and transacting other business. Characteristically, however, Franklin seized every opportunity to visit with friends en route and during the long stay in Boston. Not the least of his satisfactions must have come from the chance to show his daughter the New England in which he had been born, but which she had never seen before, and in turn to present her for the first time to his relatives and acquaintances in Boston, Rhode Island, and Connecticut.
Two accidents marred the journey for him. On some rough road along the western shore of Narragansett Bay he fell from his “chair” (presumably the chaise in which they were riding) and injured his shoulder, forcing him to stay for recuperation considerably longer than he had planned in the home of William and Catharine Greene at Cowesett, near East Greenwich. He had another fall, injuring his shoulder again, during his trip between Boston and Portsmouth, forcing a postponement of the return journey to Philadelphia. In spite of these misfortunes, the tour seems to have been one of the most enjoyable of his many travels through the colonies.
It may be useful to provide here a chronology of the trip, as detailed as possible, both because references to places and dates in the letters that follow are occasionally rather confusing, and because later writers have sometimes placed him during the journey in communities he did not visit or have ascribed to him activities he would never have had time to perform within the days he spent along the route.

June 7: BF and Foxcroft leave Philadelphia for the north.
June 9?-14: At Woodbridge with James Parker, controller of the Post Office.
June 14: BF and Foxcroft leave Woodbridge, go to Elizabeth Town, are joined by the Franklin “children,” and attend a dinner given by the Corporation for WF; reach New York before dark.
June 15: BF and Foxcroft wait on Governor Monckton and General Amherst; dine with Lord Stirling; BF attends Archibald Kennedy’s funeral in evening.
June 16: BF and Foxcroft dine with General Amherst.
June 19: Sally is in Amboy with WF and wife; will go to New York in a few days.
July 1?: BF, Foxcroft, and Sally embark on packet for Newport, R.I., traveling by water because of the “hott weather,” instead of through Connecticut as first planned.

July 8: In Newport (arrival date not certain), BF visits with Ezra Stiles, July 8 and 11.
July 13?-18: After leaving Newport (date of departure not certain), party goes to Cowesett, near East Greenwich, R.I., to visit William and Catharine Greene; somewhere en route BF suffers fall and injures shoulder; they remain at Greene home until he is able to travel.
July 18–19: At Providence, the Greenes having accompanied them part way.
July 19–20: At Wrentham, Mass., for the night.
July 20: Arrive at Boston. BF probably stays with Jane Mecom, and Sally with Jonathan Williams. Foxcroft’s lodgings are not known.
July 20-October 12: With Boston as headquarters, BF and Foxcroft transact post-office business; sometime between August 12 and September 5, they travel to Portsmouth, N.H., and back. On this trip a second fall, dislocating BF’s shoulder, causes delay in return journey to Philadelphia.
October 12: Leave Boston; visit Nathaniel Ames, almanac maker, at Dedham; probably spend night there.
October 14–15: Spend night with the Greenes at Cowesett.
October 15–18: Spend from Saturday evening to Tuesday afternoon at Newport.
October 19–21: At Westerly, R.I., with Joshua Babcock and family.
October 21–25: At New London, Conn., “among our Friends.”

October 27–28: At New Haven from Thursday morning to Friday afternoon.
October 31: Arrive in New York about 11 A.M., after a “very pleasant Journey, and without the least ill Accident.”
November 1: Spend one day and night at Woodbridge with James Parker.
November 4: With WF at Burlington, he having met them “20 Miles on the Road.”
November 5: Arrive at Philadelphia “on Saturday Night.”

 
Copy
Sir
New Jersey June 10th. 1763
Your three Letters of March 12th. are now before us.
As soon as we have settled the Business of the Office here, we shall proceed to New York, where we Expect to be in a few Days, and shall, agreable to the pleasure of the Post-Master General, signify’d to us by you, use our best Endeavours to Establish a Regular Post between that place and Canada, which we hope may be effected during 8 Months of the Year, if not for the whole. We have not yet heard of the Arrival of Mr. Finlay at Quebec, but have made out a Commission, appointing him Postmaster there.
We observe in the Memorial of the Merchants by you transmitted to us, a Complaint that “an excessive high and exorbitant Postage has been of late exacted from them.” If this is meant of the postage mark’d on their Letters by Mr. Colden Postmaster of New York, when he sent a Post there two or three Times last Summer; we can at present only say, that we suppose he govern’d himself by the Act of Parliament; but we shall enquire into that matter, and if he has made any Mistakes they shall be rectified.

We hope the Continuance of the Packets will in a short time be as advantageous to the office, as it must be to the Commerce of Britain and the Colonies. Nothing in our Power shall be wanting to second the laudable Views with which that Continuance is order’d. It is already advertis’d, and we have order’d the Advertisement to be constantly inserted for twelve Months to come in all News Papers of America. The regular and punctual Dispatch of the Mails will greatly recommend the Use of the Packets to the Merchants; and we doubt not but the good Effect of that Regularity will soon appear in the great Increase of Letters. If some Method could be fallen upon effectually to oblige the Masters of Ships to deliver all their Letters into the Office, it would raise a great Sum in Aid and Support of the Packets. A Clause inserted in some Act of Parliament relating to the Revenue requiring an Oath of every Captain, to be taken at the Custom House when he enters, that he had sent his Letters to the Office; and making it penal to break Bulk till that was done; might possibly have a very good Effect. Or perhaps a Clause obliging all Coffee Houses where Bags are put up, to bring such Bags of Letters to the Post Office before they are sent away; to be seald and directed to the Post Office of the Port to which the Ship is bound; and allow the Coffee House a half penny per Letter, for their Trouble in Collecting them; might be of use. All Opening of Ship Bags, at Coffeehouses or elsewhere by Persons not authorized from the Post Office, and distributing the Letters gratis to the Persons they are directed to, or others, should likewise be forbidden.
These Things we suggest, as what occur to us at present; the Post master-General will judge how far such Provisions would be useful, or whether if they might be useful, it would be practicable to obtain them.
We have directed Mr. Colden, in making up the Mail for England, to bind up the Letters from each Government or Province in separate Bundles, marking at the same time upon each Bundle the exact Number of Letters contained therein, and the amount of the inland Postage paid thereon, agreable to your Directions; and have acquainted him, that he will be allow’d by us, in his future Accounts the Salary of £60 Sterling per Annum as Agent for the Packet Boats.
With regard to what you mention concerning the Account exhibited by Mr. Franklin in April 1762, we would observe, that the Receipts and Ballances of the several Postmasters could not then be stated, as few of them had been regular in sending in their Quarterly Accounts, tho’ always directed so to do; and this Point has been found very difficult to obtain. The Advantage of the Office to a postmaster in these Countries has been in many Places so inconsiderable, that the Office is not sought after as in England, but we were glad to find an honest careful Man who would at our Request undertake it, to oblige us and his Neighbours. Such Persons would remit us Money from time to time as it arose in their Hands, and when it suited with their Leisure draw out and send us their Accounts but if rigidly required to do it at certain Periods, would decline the Service, and desire us to provide some other Person to undertake it. We were therefore under some Necessity of tolerating these Omissions, and content ourselves with obtaining a Settlement when we could. As Correspondence is lately much encreased, more of the Offices become valuable; and as People increase in the Towns, it is more easy to find suitable Officers. In these Cases, we can insist more absolutely on a Regularity in the Execution of the Office; and shall do it; but as in this growing Country there is a Continual Necessity of erecting new Offices in Young Places, the same Difficulty will for a Time continue in such Places, and we do not see how it can be avoided. Every Direction, however, contained in your Letters concerning our future Accounts, shall be complied with as far as in our Power.
Undoubtedly an able Surveyor would be of great Use to us, and prevent the Necessity we are under of making frequent and long Journeys in Person, to see things with our own Eyes, regulate what is amiss, and direct the necessary Improvements; and if on the general Settlement of Accounts we are now making with every Office, we find, as we hope we shall, that the income will be sufficient to defray the additional Expence of such an Officer, we shall not hesitate a Moment to apply for one, especially as you have intimated to us your Opinion that an Assistance so material would not be refused to us, on our Application. And when it is considered, that we have hitherto been without such Assistance, perhaps the Article of travelling Charges in our Accounts will not be thought quite so exceptionable, especially as they amount to much less than the constant Salary of such an Officer. If we reside in New York, to be sure no Journey can be necessary to settle Affairs there; but then it may be necessary from New York to other Places where we now reside, which would be equally distant and expensive. It would be equally agreable to us to live in New York, but there is no House there belonging to the General Post-Office in which we might reside and keep the Office. Perhaps the Postmaster-General may be willing to allow us to rent a suitable House there till the Produce of the Office will bear the Expence of Building one, which we suppose will in time be thought proper and necessary, if the Packets are continued.
With regard to the Articles of £32 11s. 0d. and £59 17s. 0d. for 31 and 57 Days travelling Charges of the late Mr. Hunter, we send you an Original Letter of his to Mr. Franklin explaining the Necessity of undertaking those Journeys, and showing that the Affairs of the Office required his presence in many Places on the Road as well as at New York, particularly at Annapolis in Maryland.
In the first Journey he made with Mr. Franklin in 1754 he got a severe Fever that left him under an obstinate Disorder in his Bowels which reduced him extremely, baffled all the Skill of our American Physicians, and obliged him to go to England, to recover his Health if possible by change of Air and better Advice. He was near three Years in England, at great Expence, and almost continually harrass’d by that Disorder, before he obtain’d a Cure and was able to return. He therefore, as you will see by his Letter, undertook these new Journeys with extreme Reluctance: and his Apprehensions seem not to have been groundless, for in the last of them, he got a severe Cold which fell upon his Lungs, and put an End to his valuable Life. We think when those Circumstances are known and considered, it will not be required of us to insist with the Executors on their refunding that Money; but we shall wait farther Directions, which it will be our Duty to obey.
We shall set about the Maps of America as soon as we return from our present Journey, and send them with all the particulars required, as well as Tables of all the Post Towns, Postmasters Names, Salaries &ct. and in every thing else, shall endeavour punctually to comply with every Order, and every Intimation of the Pleasure, of the Postmaster-General; and exert our utmost Abilities for the Improvement of this part of the Revenue.
Several Governors of Provinces have refused Payment of Postage, of which Mr. Franklin acquainted the Board when he was in London, but some of them have since paid their Accounts, and we have now Hopes of obtaining Payment from them all. We are, with great Regard, Sir Your most obedient humble Servants
B FranklinJ. Foxcroft
